DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi (US 2019/0391418).
Regarding independent claim 1
Regarding claim 2, Yamaguchi teaches the hydrophilization treatment being a UV treatment (¶ [0209]).
Regarding claim 4, Yamaguchi teaches the alignment aid having a polymerizable group that can be polymerized by irradiation with active energy rays, and wherein the method further comprises a third step of, after the second step, irradiating the liquid crystal composition with the active energy rays to polymerize the alignment aid (¶ [0163]).
Regarding claim 5, Yamaguchi teaches the liquid crystal composition further contains a polymerizable compound that can be polymerized by irradiation with the active energy rays, and wherein the polymerizable compound is also polymerized in the third step (¶ [0570]).
Regarding claim 6, Yamaguchi teaches the first one of the substrates as a substrate in direct contact with the liquid crystal layer with no alignment film therebetween (¶ [0523]).
Regarding claim 7, Yamaguchi teaches the first one of the substrates (2) being a substrate having a pixel electrode (Fig. 1, Element 3).
Regarding claim 8, Yamaguchi teaches in the first step, a surface of a second one of the substrates that is to be in contact with the liquid crystal layer (5) also subjected to the hydrophilization treatment (¶ [0209]).
Regarding claim 9
Regarding claim 10, Yamaguchi teaches the second one of the substrates (7) as a substrate including a color filter (Fig. 1, Element 6).
Regarding claim 11, Yamaguchi teaches in the second step, the liquid crystal composition supplied onto the hydrophilized surface of the first one of the substrates, and then the second one of the substrates is disposed so as to face the first one of the substrates such that the second one of the substrates is in contact with the liquid crystal composition (Fig. 1).
Regarding claim 12, Yamaguchi teaches the liquid crystal display device as a PSA, PSVA, VA, IPS, FFS, or ECB mode liquid crystal display device (¶ [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2019/0391418) in view of Yamamoto (US 2020/0241336).
Regarding claim 3, Yamaguchi teaches the limitations of claim 2 discussed earlier but fails to exemplify the ozone treatment as treatment performed in an ozone-containing atmosphere for 1 to 100 seconds.
Yamamoto teaches a liquid crystal display method including a step of treating a substrate in an ozone-containing atmosphere for one minute to form a slippery surface (¶ [0656]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method taught by Yamaguchi with the treatment step taught by Yamamoto for forming a slippery surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Utsumi (US 2005/0140855) teaches a liquid crystal display with glass plate washed through ozone process to produce a hydrophilic surface.  Samulski (US 2009/0027603) teaches a low surface energy polymeric material for liquid crystal displays.  Sawatari (US 2010/0060844) teaches a process for producing a liquid crystal display.  Kuwana (US 2020/0264461) teaches a light conversion film for an image display device.  Kataoka (US 2005/0264737) teaches a method of producing a liquid crystal display device.  Yano (US 2019/0292462) teaches a liquid crystal display device with polar compound homogeneously aligning liquid crystal medium.  Faris (US 2004/0061819) teaches electro-optical glazing structures.  Lim (US 2017/0068133) teaches a liquid crystal display alignment layers including reactive mesogen.  Isonaka (US 2019/0390076) teaches a liquid crystal display element using a dispersion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 February 2022